Title: From Thomas Jefferson to Simon Chaudron, 8 February 1801
From: Jefferson, Thomas
To: Chaudron, Jean Simon



Washington Feb. 8. 1801.

Th: Jefferson presents his compliments to M. Chaudron. he has safely recieved the watch by mr Richards, and in good order. he waits  his return to Philadelphia, which will be some days hence, to remit him the price, as he finds it impracticable to get bills here on Philadelphia. he supposes the second hand has been omitted because the wheel on which it would have been put would have shewn irregularly on the plate. however, in a machine whose utility is chiefly consulted, he would have sacrificed appearance to that. he prays M. Chaudron to accept his respectful salutations.
